                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

FRANK SWEET,

       Plaintiff,

v.                                                        Case No. 17-13699

EMPIRE AUTO SOLUTIONS, LLC,
et al.,

     Defendants.
__________________________________/

                     ORDER DENYING AS MOOT PLAINTIFF’S MOTION
                    FOR ATTORNEY’S FEES AND NON-TAXABLE COSTS

       Plaintiff filed a motion for attorney’s fees and non-taxable costs. (ECF No. 38.)

The motion related to a default judgment entered against Defendants for unsolicited

commercial telephone calls. (ECF No. 36.) The default judgment specified that

“Plaintiff’s Counsel shall submit [a] petition for fees and bill of costs within 28 days of

entry of this Order.” (Id., PageID.333.)

       The default judgment was entered on July 25, 2019. Plaintiff filed his motion on

September 17, 2019, fifty-four days later. The court ordered that Plaintiff show cause as

to why it should consider his motion, given that it was twenty-six days late. Plaintiff

responded, stating that he “cannot satisfy the standards of good cause or excusable

neglect to permit the court to consider the otherwise untimely Motion.” (ECF No. 40,

PageID.548.)

       Plaintiff has withdrawn his motion for attorney’s fees and non-taxable costs. (Id.)

There is nothing more for the court to decide and the motion is now moot. United States
v. City of Detroit, 401 F.3d 448, 450 (6th Cir. 2005) (quoting Cleveland Branch,

N.A.A.C.P. v. City of Parma, 263 F.3d 513, 530 (6th Cir. 2001) (“A federal court has no

authority to render a decision upon moot questions . . . . A case becomes moot when

the issues presented are no longer live or parties lack a legally cognizable interest in the

outcome.”). Accordingly,

        IT IS ORDERED that Plaintiff’s Motion for Attorney’s Fees and Non-Taxable

Costs (ECF No. 38) is DENIED.

        Inasmuch as all defendants have been terminated from the case or had default

judgments entered against them, this case is closed.



                                                            s/Robert H. Cleland                         /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: October 15, 2019



I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 15, 2019, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                              /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522


S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-13699.SWEET.OrderDismissingasMootAttorney'sFees.RMK.docx




                                                       2
